Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment filed 4/13/18 and Applicant’s amendment and response filed 5/3/21 are acknowledged and have been entered.

2.  Applicant’s election without traverse (as Applicant did not traverse) of Group I and species of NK cells as the type of cell population and the steps a), b) and c) as recited in claims 244 and 246 and comprising the following ingredients:
a)    low molecular weight heparin (LMWH), thrombopoietin (TPO), Flt3L, stem cell factor (SCF), IL-7, IL-6, granulocyte colony-stimulating factor (G-CSF), granulocyte-macrophage colony-stimulating factor (GM-CSF), and StemRegenin-1 (SR-1);
b)    low molecular weight heparin (LMWH), Flt3L, SCF, IL-7, IL-15, IL-6, G-CSF, GM-CSF, and SR-1; and
c)    SCF, IL-2, IL-7, IL-15, IL-6, G-CSF, and GM-CSF, 
in the reply filed on produced 5/3/21 is acknowledged.

Claims 244-248 and 253-260 read upon the elected group and species.

Claims 249-252 (species of Group I) and claims 261-263 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim. 

Claims 244-248 and 253-260 are presently being examined as they read upon the elected species and also as they read upon the species of resveratrol as the stem cell mobilizing agent (as recited in dependent claim 256 at part “2)” and as they read upon the species taught by the art references cited below in this Office Action (i.e., different combinations of factors in addition to the factors recited in the instant base claims).  

3.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 244-248 and 253-260 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to use the instant invention, a method of producing a cell population comprising natural killer (NK) cells, the said method comprising the steps and ingredients recited in instant base claim 244 or claim 246, including the limitations recited in the dependent claims, and wherein in dependent claim 256 the stem cell mobilization factor is SR-1 or resveratrol, and wherein the hematopoietic stem or progenitor cells can be from any animal.  

The specification has not enabled the breadth of the claimed invention because the claims encompass: a method whereby critical steps and/or ingredients for producing a cell population comprising NK cells are missing from the claims. The claims under examination are drawn to a method of producing a cell population comprising NK cells; however: y (1) the instant method claims (exclusive of claim 247) recite the same initiator media in the same three method steps as does withdrawn method claim 263 that is drawn to a method of producing a cell population comprising both NK cells and ILC3 cells (and although the said withdrawn claim has additional limitations pertaining to exclude ingredients, these said excluded ingredients are also not recited in the instant method claims) so it is unpredictable that the basic method steps and/or ingredients can produce the NK cell population; (2) the instant method claims (exclusive of claim 247) recite the same initiator media in the same three method steps as does withdrawn method claim 249 that is drawn to a method of producing a different cell population, i.e., one comprising ILC3 cells, so it is unpredictable that the basic method steps and/or ingredients can produce the recited NK cell population when the same basic method steps and/or ingredients produce a different non-NK cell population; and (3) it is unpredictable that the method steps and/or ingredients recited in the claims alone can accomplish the production of a cell population comprising NK cells- note that at least 80% of the NK cells must be viable claim as recited in claim 244 and its dependent claims), must comprise the recited phenotype (claims 245 and 248), must be generated using an additional factor or factors recited in the alternative in claim 257 or claim 259, and must be generated from any hematopoietic stem or progenitor cell that is recited in claim 254 and that is from any animal species that has them.  

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed method can be used for its recited purpose without the recitation of additional steps and/or ingredients. 



The specification discloses at [0009] “Natural killer cells and/or ILC3 cells produced by the three-stage methods provided herein are referred to herein as “NK cells produced by the three-stage method,” “ILC3 cells produced by the three-stage method,” or “NK cells and/or ILC3 cells produced by the three-stage method.”

The specification discloses a working example of a three-stage method of producing NK cells from CD34+ hematopoietic stem or progenitor cells wherein the media are as follows:

[00489]  Stage 1 Medium:  Stem Cell Growth Medium (SCGM) (CellGroR), 10% human AB serum, supplemented with 4.5 U/ml LMWH, 25 ng/ml rhTPO, 25 ng/ml rhFlt3L, 27 ng/ml rhSCF, 25 ng/ml rhIL-7, 0.05 ng/ml rhIL-6, 0.25 ng/ml rhG-CSF, 0.01 ng/ml rhGM-CSF, 0.1% gentamicin, and 1 to 10 uM SR-1 (i.e., Stemregenin-1 as the mobilizing agent); 

[00490] Stage 2 Medium:  90% SCGM, 10% human AB serum, supplemented with 4.5 U/ml LMWH, 25 ng/ml rhFlt3L, 27 ng/ml rhSCF, 25 ng/ml rhIL-7, 20 ng/ml rhIL-15, 0.05 ng/ml rhIL-6, 0.25 ng/ml rhG-CSF, 0.01 ng/ml rhGM-CSF, 0.1% gentamicin, and 1 to 10 uM SR-1; 

[00491] Stage 3 Medium:  90% STEMMACTM, 10% human AB serum, 0.25 mM 2-mercaptoethanol, supplemented with 22 ng/ml rh SCF, 1000 U/ml rhIL-2, 20 ng/ml rhIL-7, 20 ng/ml rhIL-15, 0.05 ng/ml rhIL-6, 0.25 ng/ml rhG-CSF, 0.01 ng/ml rhGM-CSF and 0.1% gentamicin.  

In this example, Example 1, the CD34+ hematopoietic stem cells are seeded and cultured in various amounts for various numbers of days successively in the different media and harvested on day 36.  The specification further discloses that the SR-1 was tested at three different concentrations, 1 uM, 10 uM and 30 uM, whereby the intermediate value of 10uM SF-1 resulted in a higher cytotoxicity than the other two concentrations.  Another aryl hydrocarbon receptor inhibitor besides SF-1 was also tested ([00498]). The specification discloses that CD3-CD56+ NK cells were routinely achieved at about 88.3%+/-6.3%) ([00505]). The specification discloses that the cells in this majority exhibit a developmentally intermediate immunophenotype characterized by low or negative expression of CD16 and KIRs, but expressing NCRs (NKp30, p46 and p44), c-lection receptors (CD94, NKG2D and CD161), DNAM-1, 2B4, CD117, CD11a+, cytolytic mediators perforin and granzyme positive, regulator of NK cell maturation and cytolytic function (i.e., EOMES, eomesodermin) positive([00505]), ROR negative, IL1R1 negative, and contained both CD94- and CD94+ cells.  However the smaller population of cells in the final preparation were CD11a- cells that were hypothesized to be ILC3 cells having a phenotype of CD94-, ROR positive and IL1R1 positive, and perforin and EOMES negative ([00514]).  
In Example 7, IL-7, SCF, IL-2, SR-1 and IL-15 were varied in the third medium with regard to their presence at a same concentration or absence thereof, with the result that “In summary, low SCF in the third medium and the presence of SR1 in the third medium was found to favor NK (CD11a+) cell production, whereas the absence of SR1 in the third medium was found to favor ILC3 (CD11a-) cell production” ([00531]).  

The specification discloses at [0022] that the hematopoietic stem or progenitor cells in certain embodiments are mammalian cells such as human, primate, canine, rodent or other mammal. The specification discloses at [00141] “The hematopoietic cells used to produce the NK cells and/or ILC3 cells, and NK cell populations and/or ILC3 cell populations, may be obtained from any animal species.” The specification differentiates NK cells from ILC3 cells at para [00108] and [00109].  The specification discloses at [00114] “As used herein, the “undefined component “is a term of art in the culture medium filed that refers to components whose constituents are not generally provided or quantified.  Examples of an “undefined component” include, without limitation, serum, for example, human serum (e.g., human serum AB) and fetal serum (e.g., fetal bovine serum or fetal calf serum.)”  The specification discloses that in certain embodiments, the hematopoietic cells are CD34- ([00149]), while in other embodiments, the hematopoietic cells are CD34+ ([00150]), or can be a mixture of both [00155]).  The specification discloses stem cell mobilizing compounds at [00229]-[00329]).   

Evidentiary reference Simoni et al (Immunity, 2017, 46: 148-161) teaches that NK cells and ILC3 cells are different innate immune cells in humans that possess different phenotypes and functionalities.  Simoni et al teach, for example, that in contrast to NK cells, helper type ILCs such as ILC3 do not possess efficient cytotoxic capacities.  Simoni et al teach that there are differences between mice and human innate immune cells (see entire reference, especially graphical abstract, introduction section at the first paragraph, first sentence of the first full para at column 2 on page 158, last paragraph of reference).  

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 245-248 and 253-260 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     a) Claim 246 is indefinite in the recitation of “wherein the third medium, optionally, lacks stem cell factor (SCF)” because with the recitation of “optionally” the metes and bounds of the claim are not clear. 

     b) Claim 256 contains an improper Markush grouping.

"A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

In the instant case, the claim recites species that do not share a single structural similarity, as the claims recite different aryl hydrocarbon receptor inhibitors having different structures as well as recite pyrimido (4, 5-b) indole derivatives having different structures from each other and from the aryl hydrocarbon receptor inhibitors. For example, the aryl hydrocarbon receptor inhibitor that is resveratrol (at part “2)” has a different structure and from the aryl hydrocarbon receptor inhibitor recited at part “3)” as is evidenced by Gambini et al (Oxid. Med. Cell. Longevity, 2015, article ID 837042, pages 1-13) (see entire reference, especially Figure 1), and do not share a single structural similarity.

     c) Claim 245 is indefinite in the recitation of “wherein said third population of cells comprises natural killer cells that are: 1) CD94+ or CD16+; 2) CD94- or CD16- “ because it is not clear what is meant, i.e., the specification at [00516] discloses that expression of CD16 was restricted to CD94+ cells, while the specification at [00514] discloses that the CD11a+ (NK) cells contains both CD94-  and CD94+ cells, while the CD11a-  cells (ILC3) were CD94-.

     d) Claim 248 is indefinite in the recitation of “wherein said NK cells express …2) either ROR or IL1R1” because it is not clear what is meant as the specification at [00514] discloses that the CD11a+ NK cells are negative for both ROR and IL1R1.

      e) Claim 253 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 253 recites the broad recitation ”wherein said hematopoietic stem or progenitor cells are mammalian cells”, and the claim also recites “preferably wherein said hematopoietic stem or progenitor cells are human cells” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.  Claims 244-246, 248 and 254-260 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by WO 2014/028453 A2 (IDS reference, pub date 2/20/2014).

WO 2014/028453 A2 teaches a three step method for producing a cell population comprising NK cells comprising the steps of: culturing hematopoietic stem cells or progenitor cells in a first medium to produce expanded and differentiated cells, subsequently culturing the expanded cells in a second medium in which the cells expand further and differentiate into NK cells [0007], and subsequently culturing the cells in a third medium for a specified time period, wherein in certain embodiments the third medium comprises factors that promote differentiation and activation of the NK cells [0024].  WO 2014/028453 A2 teaches that the third medium can comprise one or more cytokines such as SCF, IL-15, IL-7, IL-2, G-CSF, IL-6 and/or GM-CSF, wherein in an embodiment, the third medium comprises the cytokines SCF, IL-15, IL-7, IL-2 and G-CSF, IL-6 and GM-CSF (e.g., [0024]).  The specification further discloses that the third medium may also comprise human AB serum ([0029]), and may result in an NK cell population that comprises at least about 80% CD3-CD56+ NK cells (e.g., [0052]).  WO 2014/028453 A2 teaches wherein in stage 1 the medium comprises 10% human AB serum, LMWH, TPO, SCF, IL-7, Flt3L and optionally resveratrol ( i.e., a stem cell mobilizing agent), while in stage 2, the medium comprises human serum, LMWH, SCF, IL-7, Flt3L, and IL-15 and optionally resveratrol  (e.g., [0013], [0027]-[0029], table 7), wherein in all stages IL-6, LIF, G-CSF, GM-CSF may be used ([00188]-[0198]). WO 2014/028453 A2 teaches that the cytokines or other factors are not within an undefined component of the media (e.g., [0007]).  WO 2014/028453 A2 teaches that the hematopoietic stem cells or progenitor cells may be collected from placental perfusate, umbilical cord blood, placental blood, peripheral blood, spleen, liver and/or bone marrow, and the hematopoietic (stem) cells may be CD34+ cells (e.g., [00141], [00143],[00146] ).  WO 2014/028453 A2 teaches maintaining the cells a particular density range ([00187]), culturing periods in days that meet the claim limitations recited in claim 260 (e.g., [0030]-[0035],[00175],  [0195]-[0198]), and a seeding density of from 2 x 104 to 5 x 104 cells/ml (e.g., [00385]). (See entire reference, including claims, and the aforementioned paragraphs).  

Instant claim 256 recites the stem cell mobilizing agent is the aryl hydrocarbon receptor inhibitor resveratrol at part “2)”.  Therefore, even though the art reference does not disclose that resveratrol is a stem cell mobilizing agent that is an aryl hydrocarbon receptor inhibitor, it does teach the optional inclusion of resveratrol in the culture media.  As the art reference teaches optional inclusion of resveratrol in the culture medium in all steps, including for step 3 (e.g., at [0029]), the art reference teaches that inclusion is optional and therefore teaches embodiments in which resveratrol is present in the first two mediums, but not in the third.

Although the art reference does not explicitly teach the complete phenotype recited in instant base claim 246, the art reference does teach the method steps and also teaches that the NK cells are CD56+CD3-.  In addition, although the art reference does not explicitly teach that the NK cells produced  in the method express perforin and eomes, the art reference does teach that NK cells express perforin (e.g., at [0002]) and the art teaches the same ingredients and same method steps recited in the claims.  Therefore the claimed method appears to be the same as the method of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claim 245 is included in this rejection because the art reference teaches that a percentage of NK cells at the end of the method that are CD94+ (mature NK cells)  and also teaches that in some embodiments the NK cells are CD16- (e.g., [00185] and [00311], respectively).

Claim 253 is included in this rejection because although the art reference teaches that any hematopoietic stem or progenitor cells may be used in the method and the art reference does not explicitly teach that the cells are mammalian or human, the art reference teaches that stem cells are obtained from human placenta (e.g., at 5.4.2) and incorporates by reference US 7,045,148 which discloses isolating hematopoietic stem cells from mammals, including humans (e.g., claims and “other publications” section) and also US 7,468,276 which discloses human placental stem cells (e.g., claims).  
   
11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.  Claims 244-246, 248 and 253-260 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/028453 A2 (IDS reference, pub date 2/20/2014) in view of Casper et al (Mol. Pharm. 1999, 56: 784-790) and Hughes et al (Cell Rep. 7/2014, 8(1): 150-162).  

WO 2014/028453 A2 teaches a three step method for producing a cell population comprising NK cells comprising the steps of: culturing hematopoietic stem cells or progenitor cells in a first medium to produce expanded and differentiated cells, subsequently culturing the expanded cells in a second medium in which the cells expand further and differentiate into NK cells [0007], and subsequently culturing the cells in a third medium for a specified time period, wherein in certain embodiments the third medium comprises factors that promote differentiation and activation of the NK cells [0024].  WO 2014/028453 A2 teaches that the third medium can comprise one or more cytokines such as SCF, IL-15, IL-7, IL-2, G-CSF, IL-6 and/or GM-CSF and optionally resveratrol, wherein in an embodiment, the third medium comprises the cytokines SCF, IL-15, IL-7, IL-2 and G-CSF, IL-6 and GM-CSF (e.g., [0024]).  The specification further discloses that the third medium may also comprise human AB serum ([0029]), and may result in an NK cell population that comprises at least about 80% CD3-CD56+ NK cells (e.g., [0052]).  WO 2014/028453 A2 teaches wherein in stage 1 the medium comprises 10% human AB serum, LWH (LMWH), TPO, SCF, IL-7, Flt3L and optionally resveratrol ( i.e., a stem cell mobilizing agent), while in stage 2, the medium comprises human serum, LMWH, SCF, IL-7, Flt3L, and IL-15 and optionally resveratrol and optionally LWH (LMWH) (e.g., [0013], [0027]-[0029], table 7, [0193]), wherein in all stages IL-6, LIF, G-CSF, GM-CSF may be used ([00188]-[0198]). WO 2014/028453 A2 teaches that the cytokines or other factors are not within an undefined component of the media (e.g., [0007]).  WO 2014/028453 A2 teaches that the hematopoietic stem cells or progenitor cells may be collected from placental perfusate, umbilical cord blood, placental blood, peripheral blood, spleen, liver and/or bone marrow, and the hematopoietic (stem) cells may be CD34+ cells (e.g., [00141], [00143],[00146] ).  WO 2014/028453 A2 teaches maintaining the cells a particular density range ([00187]), culturing periods in days that meet the claim limitations recited in claim 260 (e.g., [0030]-[0035],[00175],  [0195]-[0198]), and a seeding density of from 2 x 104 to 5 x 104 cells/ml (e.g., [00385]). (See entire reference, including claims, and the aforementioned paragraphs).  

Instant claim 256 recites the stem cell mobilizing agent is the aryl hydrocarbon receptor inhibitor resveratrol at part “2)”.  Therefore, even though the primary art reference art reference WO 2014/028453 A2 does not disclose that resveratrol is a stem cell mobilizing agent that is an aryl hydrocarbon receptor inhibitor, it does teach the optional inclusion of resveratrol in the culture media.  
 
WO 2014/028453 A2 does not exemplify embodiments in which the resveratrol is present in the culture mediums of the first two steps, but not in the third step that cultures in the medium comprising IL-2 and IL-15.  However, WO 2014/028453 A2 does teach that in the first medium the CD34+ stem or progenitor cells undergo expansion into lineage specific progenitors, which then become CD34- ([0022]) and that such NK progenitor cells are CD3-CD56+CD117+ (e.g., 0041).   

Casper et al teach that resveratrol is an aryl hydrocarbon receptor inhibitor (see entire reference, especially abstract).  

Hughes et al teach that an aryl hydrocarbon receptor (i.e., “AHR”) inhibitor appears to be necessary for the survival and initial differentiation of stage 3 immature NK cells towards CD56+ NK cells that is accomplished using a cytokine such as IL-15.  Hughes et al teach that stage 3 immature NK cells are CD3-CD34-CD117+ (as are the NK progenitor cells of the primary art reference).  Hughes et al teach that AHR prevents human immature NK cells from giving rise to EOMES+, CD94+ IFN-gamma-producing, cytolytic stage 4 CD56bright NK cells. Hughes et al teach that AHR inhibitors are not required however for the final differentiation steps towards a mature CD56+/CD16+ NK cell because these cells do not express the AHR after culture in IL-15 plus the AHR inhibitor (see entire reference, especially page 2, introduction at the 2nd para, page 2 at the 2nd para, page 5 at the 2nd and 3rd para, page 6 at the 2nd para, page 9 at the last sentence of the last paragraph).   

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have added resveratrol to the medium comprising IL-15 in the first differentiation step taught by the primary art reference WO2013119118 A1 and to have excluded resveratrol from the third medium.

One of ordinary skill in the art would have been motivated to do this in order to improve the survival and differentiation of immature NK cells (in step 2) that had been expanded from HSCs (in step 1) and to avoid unnecessary inclusion of the AHR inhibitor in step 3.

Claim 245 is included in this rejection because the art reference teaches that a percentage of NK cells at the end of the method that are CD94+ (mature NK cells)  and also teaches that in some embodiments the NK cells are CD16- (e.g., [00185] and [00311], respectively).

Claim 253 is included in this rejection because although the primary art reference teaches that any hematopoietic stem or progenitor cells may be used in the method and the art reference does not explicitly teach that the cells are mammalian or human, the art reference teaches that stem cells are obtained from human placenta (e.g., at 5.4.2) and incorporates by reference US 7,045,148 which discloses isolating hematopoietic stem cells from mammals, including humans (e.g., claims and “other publications” section) and also US 7,468,276 which discloses human placental stem cells (e.g., claims).  

13.  Claims 244-246, 248 and 253-260 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/028453 A2 (IDS reference, pub date 2/20/2014) in view of Roweven et al (Blood, 12/6/2014, V124.21.3833.3833, poster abstract, pages 1-2).

WO 2014/028453 A2 teaches a three step method for producing a cell population comprising NK cells comprising the steps of: culturing hematopoietic stem cells or progenitor cells in a first medium to produce expanded and differentiated cells, subsequently culturing the expanded cells in a second medium in which the cells expand further and differentiate into NK cells [0007], and subsequently culturing the cells in a third medium for a specified time period, wherein in certain embodiments the third medium comprises factors that promote differentiation and activation of the NK cells [0024].  
WO 2014/028453 A2 teaches that the third medium can comprise one or more cytokines such as SCF, IL-15, IL-7, IL-2, IL-6, G-CSF and/or GM-CSF, wherein in an embodiment, the third medium comprises the cytokines SCF, IL-15, IL-7, IL-2 and G-CSF, IL-6 and GM-CSF (e.g., [0024]).  The specification further discloses that the third medium may also comprise human AB serum ([0029]), and may result in an NK cell population that comprises at least about 80% CD3-CD56+ NK cells (e.g., [0052]).  WO 2014/028453 A2 teaches that in stage 1 the medium may comprise 10% human AB serum, TPO, SCF, IL-7, Flt3L, resveratrol ( i.e., a stem cell mobilizing agent) and (optionally, but in some embodiments lacking) LWH (LMWH) (e.g , [0024]), while in stage 2, the medium may comprise human serum, SCF, IL-7, Flt3L, and IL-15, resveratrol and may or may not comprise LWH (LMWH) (e.g., [0013], [0025], [0027]-[0029], table 7); said reference additionally teaches that in all stages IL-6, G-CSF, GM-CSF may also be used therein ([00188]-[0198]). WO 2014/028453 A2 teaches that the cytokines or other factors are not within an undefined component of the media (e.g., [0007]).  

WO 2014/028453 A2 teaches that the hematopoietic stem cells or progenitor cells may be collected from placental perfusate, umbilical cord blood, placental blood, peripheral blood, spleen, liver and/or bone marrow, and the hematopoietic (stem) cells may be CD34+ cells (e.g., [00141], [00143],[00146] ).  WO 2014/028453 A2 teaches maintaining the cells a particular density range ([00187]), culturing periods in days that meet the claim limitations recited in claim 260 (e.g., [0030]-[0035],[00175],  [0195]-[0198]), and a seeding density of from 2 x 104 to 5 x 104 cells/ml (e.g., [00385]).  WO 2014/028453 A2 teaches that in some embodiments, the first and/or second medium does not comprise added desulphated glycosaminoglycans (e.g., [0024], [0025]) (See entire reference, including claims, and the aforementioned paragraphs). 

WO 2014/028453 A2 does not teach wherein Applicant’s elected species SR1 (StemReginin1TM or SR-1) is added to the culture step of the hematopoietic stem or progenitor cells in the first medium nor to the culture step of the second medium.

Roweven et al teach that the NK cells that are generated by culturing stem cells in the aryl hydrocarbon receptor antagonist StemReginin1 TM (SR1) resulted in superior NK cells (expressing high levels of activating NKG2D and NCRs and efficient lysis of primary AML blasts at low NK/target ratios) in high yields (80-92% NK cells) quickly (expansion of PB-derived CD34+ hematopoietic progenitor cells up to 1000-fold in 5 weeks).  Roweven et al teach that the addition of SR1 to the hematopoietic progenitor cells (HPCs) induced expression of transcription factors (including EOMES) involved in early NK cell differentiation and thereby facilitates the generation of high numbers of functional NK cells from said progenitor cells.  Roweven et al teach that the HPCs were expanded for 14 days in medium comprising SR1, SCF, Flt3L, TPO, IL-7 and IL-15 and then subsequently differentiated into NK cells using a medium comprising IL-15 and IL-2 (see entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added SR1 taught by Roweven et al to the first and second mediums in the method taught by WO 2014/028453 A2 and to exclude it from the third medium comprising IL-15 and IL-2 (the third medium taught by WO 2014/028453 A2 comprises IL-15 and IL-2 as does the second medium taught by Roweven et al).

One of ordinary skill in the art would have been motivated to do this in order to produce a superior NK cell product.  

Although the art reference does not explicitly teach the complete phenotype recited in instant base claim 246 (i.e., it teaches CD56+, CD3-, but not also CD11a+), the art reference does teach the same method steps as recited in the instant claims. In addition, although the art reference does not explicitly teach that the NK cells produced  in the method express perforin and eomes, the primary art reference does teach that NK cells express perforin that forms pores in the cell membrane of the target cells (e.g., at [0002]), and the art teaches the same ingredients and same method steps recited in the claims.  Therefore the claimed method appears to be the similar to the method of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claim 245 is also included in this rejection because the primary art reference teaches that a percentage of NK cells at the end of the method that are CD94+ (mature NK cells)  and also teaches that in some embodiments the NK cells are CD16- (e.g., [00185] and [00311], respectively).

Claim 253 is also included in this rejection because although the primary art reference teaches that any hematopoietic stem or progenitor cells may be used in the method and the art reference does not explicitly teach that the cells are mammalian or human, the art reference teaches that stem cells are obtained from human placenta (e.g., at 5.4.2) and incorporates by reference (at [00201]) US 7,045,148 which discloses isolating hematopoietic stem cells from mammals, including humans (e.g., claims and “other publications” section) and also US 7,468,276 which discloses human placental stem cells (e.g., claims).     

14.  Claim 247 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/028453 A2 (IDS reference, pub date 2/20/2014) in view of Casper et al (Mol. Pharm. 1999, 56: 784-790) and Hughes et al (Cell Rep. 7/2014, 8(1): 150-162) as applied to claims 244-246, 248 and 253-260 above, and further in view of Azeredo et al (Clin. Exp. Biol.2005, 143: 345-356).  

The teachings and combination of references WO 2014/028453 A2 in view of Casper et al and Hughes et al have been enunciated above, hereafter referred to as “the combined references”. 

The combined references do not teach wherein a further step of isolating CD11a+ cells from the third population of cells is performed.

Azeredo et al teach that CD56+CD11a+ are of interest because they are associated with mild dengue clinical manifestations and might indicate good prognosis of the disease.  Azeredo et al teach that CD11a (also known as LFA-1) is expressed characteristically on cells with the ability to migrate from the blood to inflamed tissues but also in cells that have cytotoxic function.  Azeredo et al teach an anti-CD11a mAb (see entire reference, especially abstract, para spanning pages 245-356, first full para on page 346, last para on page 346).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added  a fourth step to the three step method taught by the combined references  wherein the fourth step comprises isolating CD11a+ NK cells from the third population of cells.

One of ordinary skill in the art would have been motivated to do this in order to isolate and study NK cells associated with good prognosis in Dengue as they pertain to study of Dengue.

15.   Claims 244-248 and 254-260 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by WO 2014/028453 A2 (IDS reference, pub date 2/20/2014) in view of Azeredo et al (Clin. Exp. Biol.2005, 143: 345-356).  

The teachings of WO 2014/028453 A2 have been enunciated above and will not be reproduced herein.

WO 2014/028453 A2 does not teach that a further step of isolating CD11a+ cells from the third population of cells is performed (as is recited in instant dependent claim 247).

Azeredo et al teach that CD56+CD11a+ are of interest because they are associated with mild dengue clinical manifestations and might indicate good prognosis of the disease.  Azeredo et al teach that CD11a (also known as LFA-1) is expressed characteristically on cells with the ability to migrate from the blood to inflamed tissues but also in cells that have cytotoxic function.  Azeredo et al teach an anti-CD11a mAb (see entire reference, especially abstract, para spanning pages 245-356, first full para on page 346, last para on page 346).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added  a fourth step to the three step method taught by the primary art reference  wherein the fourth step comprises isolating CD11a+ NK cells from the third population of cells.

One of ordinary skill in the art would have been motivated to do this in order to isolate and study NK cells associated with good prognosis in Dengue as they pertain to study of Dengue.
Although the primary art reference does not explicitly teach the complete phenotype recited in instant base claim 246, the art reference does teach the method steps and also teaches that the NK cells are CD56+CD3-.  In addition, although the primary art reference does not explicitly teach that the NK cells produced  in the method express perforin and eomes, the art reference does teach that NK cells express perforin (e.g., at [0002]) and the art teaches the same ingredients and same method steps recited in the claims.  Therefore the claimed method appears to be similar to the method of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claim 245 is included in this rejection because the primary art reference teaches that a percentage of NK cells at the end of the method that are CD94+ (mature NK cells)  and also teaches that in some embodiments the NK cells are CD16- (e.g., [00185] and [00311], respectively).

Claim 253 is included in this rejection because although the primary art reference teaches that any hematopoietic stem or progenitor cells may be used in the method and the art reference does not explicitly teach that the cells are mammalian or human, the primary art reference teaches that stem cells are obtained from human placenta (e.g., at 5.4.2) and incorporates by reference US 7,045,148 which discloses isolating hematopoietic stem cells from mammals, including humans (e.g., claims and “other publications” section) and also US 7,468,276 which discloses human placental stem cells (e.g., claims).  

16.  Claim 247 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/028453 A2 (IDS reference, pub date 2/20/2014) in view of Roweven et al (Blood, 12/6/2014, V124.21.3833.3833, poster abstract, pages 1-2) as applied to claims 244-246, 248 and 253-260 above, and further in view of Azeredo et al (Clin. Exp. Biol.2005, 143: 345-356).  

The teachings and combination of references WO 2014/028453 A2 in view of Roweven et al have been enunciated above, hereafter referred to as “the combined references”. 

The combined references do not teach wherein a further step of isolating CD11a+ cells from the third population of cells is performed.

Azeredo et al teach that CD56+CD11a+ are of interest because they are associated with mild dengue clinical manifestations and might indicate good prognosis of the disease.  Azeredo et al teach that CD11a (also known as LFA-1) is expressed characteristically on cells with the ability to migrate from the blood to inflamed tissues but also in cells that have cytotoxic function.  Azeredo et al teach an anti-CD11a mAb (see entire reference, especially abstract, para spanning pages 245-356, first full para on page 346, last para on page 346).  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added  a fourth step to the three step method taught by the combined references  wherein the fourth step comprises isolating CD11a+ NK cells from the third population of cells.

One of ordinary skill in the art would have been motivated to do this in order to isolate and study NK cells associated with good prognosis in Dengue as they pertain to study of Dengue.

17.  Claims 244-246, 248 and 253-260 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013119118 A1 in view of Hughes et al (Cell Rep. 7/2014, 8(1): 150-162).  

WO2013119118 A1 teaches a method for producing a cell population comprising NK cells wherein the method comprises three steps, the first one of which comprises an hematopoietic stem or progenitor cell (HSC) expansion and the second two of which comprises NK cell differentiation steps (e.g., Figure 1, page 15 at lines 3-13), wherein in the first step of NK cell differentiation, the cells from the expansion are cultured in a medium comprising IL-15 and optionally LMWH, and wherein in the second step of NK cell differentiation, the resulting cells are cultured in a medium preferably comprising IL-15, IL-2, IL-12, SCF, IL-7, GM-CSF, G-CSF and IL-6 (e.g., Figure 1, page 9 at the 2nd para, page 15 at lines 3-13), wherein in both of the said differentiation steps, TPO is absent and replaced with IL-15 (page 15 at lines 3-13), and wherein in the final step, LMWH is absent and is replaced by IL-2 (e.g., page 9 at line 24, page 15 at the first para). WO2013119118 A1teaches that the HSC expansion step comprises culturing CD34+ human hematopoietic stem cells or progenitor cells or a combination thereof in a first medium comprising the stem cell mobilizing agent/aryl hydrocarbon receptor antagonist SR1, SCF, TPO, FLT-3L, IL-7, LMWH and IL-6, wherein the HSCs and progenitor cells can be derived from mobilized peripheral blood, umbilical cord blood, bone marrow or from another source of postnatal hematopoietic progenitor cells, postembryonic human tissue, postnatal placenta  (e.g., abstract, para spanning pages 3-4, page 6 at lines 4-25, page 8 at lines 13-16, page 15 at the first para).  With regard to cell viability, although the art reference does not explicitly teach this, it does teach that the number of CD56+ cells are not reduced (para spanning pages 23-24, Figure 2c) suggesting that the entire population of NK cells are viable. With regard to the CD94+ or CD94- phenotypes recited in instant claim 243, the art reference does not explicitly measure CD94 expression, however it does evidence that CD56dim NK cells are characterized as CD94+ , while CD56bright cells are characterized as CD94- (e.g., page 1 at the 2nd para, page 28, discussion section). (See entire reference).  

WO2013119118 A1 does not teach wherein SR1 is also present in the medium comprising IL-15 in the first differentiation step (i.e., corresponding to step 2 of the instant claims).

Hughes et al teach that an aryl hydrocarbon receptor inhibitor appears to be necessary for the survival and initial differentiation of stage 3 immature NK cells towards CD56+ NK cells that is accomplished using a cytokine such as IL-15.  Hughes et al teach that AHR inhibitors are not required for the final differentiation steps towards a mature CD56+/CD16+ NK cell because these cells do not express the AHR.  Hughes et al teach AHR antagonists CH-223191, curcumin and STEMRegenin1 (SR1or SR-1).  Hughes et al teach  that AHR prevents human immature NK cells from giving rise to EOMES+, CD94+ IFN-gamma-producing, cytolytic stage 4 CD56bright NK cells (see entire reference, especially page 2, introduction at the send para, page 5 at the 2nd and 3rd para, page 6 at the 2nd para, page 9 at the last sentence of the last paragraph).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have added SR1 to the medium comprising IL-15 in the first differentiation step taught by the primary art reference WO2013119118 A1.

One of ordinary skill in the art would have been motivated to do this in order to improve the survival and differentiation of immature NK cells that had been expanded from HSCs.

With regard to instant claim 260, the primary art reference teaches culturing the HSCs n the expansion medium for preferably 10 days (e.g., page 8 at line 221, page 23 at line 20, Figure 1), culturing the expanded cells in the second medium for initial differentiation for 4 days (e.g., page 9 at the last para), and in the third medium comprising IL-15 and IL-2 on day 14 out of a 28 day protocol, or for about 14 days (e.g., page 15 at lines 10-14).  In addition, the primary art reference teaches that the cell density at the start of the second and third culture steps is between 0.1 x 106 to 10 x 106 cells/ml, more preferably 0.5 x 106 to 5 x 106 cells/ml (e.g., page 10 at lines 20-23).  In cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It is routine procedure to optimize cell amounts to arrive at an optimal concentration that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Therefore, determining the initial inoculation density for the HSC in the first medium was routine and within the purview of the ordinary artisan.   

With regard to instant claim 255, the claim is also included in this rejection because although the primary art reference does not explicitly teach that the recited components are not comprised within an undefined component of any one of the mediums, it does teach the addition of these components as defined recombinant/commercial components (for example, at the paragraph spanning pages 19-20).

18.  Claim 247 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013119118 A1 in view of Hughes et al (Cell Rep. 7/2014, 8(1): 150-162) as applied to claims 244-246, 248 and 253-260, and further in view of Azeredo et al (Clin. Exp. Biol.2005, 143: 345-356).  

The teachings and combination of references WO2013119118 A1 in view of Hughes et al have been enunciated above, hereafter referred to as “the combined references”. 

The combined references do not teach wherein a further step of isolating CD11a+ cells from the third population of cells is performed.

Azeredo et al teach that CD56+CD11a+ are of interest because they are associated with mild dengue clinical manifestations and might indicate good prognosis of the disease.  Azeredo et al teach that CD11a (also known as LFA-1) is expressed characteristically on cells with the ability to migrate from the blood to inflamed tissues but also in cells that have cytotoxic function.  Azeredo et al teach an anti-CD11a mAb (see entire reference, especially abstract, para spanning pages 245-356, first full para on page 346, last para on page 346).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added  a fourth step to the three step method taught by the combined references wherein the fourth step comprises isolating CD11a+ NK cells from the third population of cells.

One of ordinary skill in the art would have been motivated to do this in order to isolate and study NK cells associated with good prognosis in Dengue as they pertain to study of Dengue.

19.  A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

20.  Claim 244 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/309,449. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

21.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

22.  Claims 245, 246, 248 and 254 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 27, 34, 37, 40, 45-49, 53, 57, 62, 67, 70, 71 and 85 of copending Application No. 17/309,449. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons enunciated below. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The claims 26, 27, 34, 37, 40, 45-49, 53, 57, 62, 67, 70, 71 and 85 of copending Application No. 17/309,449 recite a method of producing a cell population comprising NK cells, wherein the method comprises the same steps and cytokine or generic stem cell mobilizing agent ingredients recited in the instant claims, including a multiplicity of species of stem cell mobilizing agents, species of hematopoietic stem or progenitor cells (i.e., CD34+ hematopoietic stem cells, placental cells), species of concentrations of cytokines used in the method) whereby in the instance of species, they anticipate the instant generic claims, and the NK cells produced by the claimed method.

Although the claims of copending Application No. 17/309,449 do not recite the phenotype(s) recited in instant dependent claim 245, nor the full phenotype (CD11a+) of the cells as is recited at part “(c)” of instant claim 246, or the phenotype recited in instant claim 248 at part “1)”, the claims of ‘449 teach the same starting cell population, same method steps, and same ingredients. 
Claims 245, 246, 248 and 254 are directed to an invention not patentably distinct from claims 26, 27, 34, 37, 40, 45-49, 53, 57, 62, 67, 70, 71 and 85 of commonly assigned 17/309,449, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned17/309,449, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

23.  Claims 245, 246, 248 and 253-260 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 27, 34, 37, 40, 45-49, 53, 57, 62, 67, 70, 71 and 85 of copending Application No. 17/309,449 in view of WO 2014/028453 A2 (IDS reference, pub date 2/20/2014) in view of Roweven et al (Blood, 12/6/2014, V124.21.3833.3833, poster abstract, pages 1-2).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The claims 26, 27, 34, 37, 40, 45-49, 53, 57, 62, 67, 70, 71 and 85 of copending Application No. 17/309,449 recite a method of producing a cell population comprising NK cells, wherein the method comprises the same steps and cytokine or generic stem cell mobilizing agent ingredients recited in the instant claims, including a multiplicity of species of stem cell mobilizing agents, species of hematopoietic stem or progenitor cells (i.e., CD34+ hematopoietic stem cells, placental cells), species of concentrations of cytokines used in the method) whereby in the instance of species, they anticipate the instant generic claims, and the NK cells produced by the claimed method.

The claims of ‘449 do not recite the limitations found in instant claims 253 and 256-260, i.e., that the hematopoietic stem or progenitor cells are mammalian, preferably human, cells (instant claims 253), that the recited cytokines TPO, IL-2 and IL-15 are not comprised within an undefined component of the first, second or third medium, or wherein these cytokines are not comprised within serum (instant claim 255), that the stem cell mobilizing agent is one of resveratrol or SR1 (instant claim 256), that the first or second medium comprises one or more of the ingredients recited in instant claim 257 (i.e., LMWH, Flt-3L, SCF, IL-6, IL-7, G-CSF or GM-CSF), that the first or second medium does not comprise LMWH or wherein the first or second medium does not comprise a desulphated glycosyaminoglycan (instant claim 258), that the third medium additionally comprises one or more of IL-6, IL-7, G-CSF or GM-CSF (instant claim 259), that the method comprises culturing periods, inoculation cell densities per ml (instant claim 260).  Claim 70 of ‘449 does recite that the first medium comprises each of Flt-3L, SCF, IL-6, IL-7, G-CSF and GM-CSF.

WO 2014/028453 A2 teaches the same method using resveratrol as the stem cell mobilizing agent and also teaches the additional said cytokine and other ingredients, culturing periods and inoculation density for cells/ml that are not recited in the claims of ‘449.  WO 2014/028453 A2 teaches that the first or second medium does not comprise a desulphated glycosaminoglycan and that the recited cytokines are not comprised within an undefined component of the media, including not in serum.  

Roweven et al provide the teaching that NK cells can be generated from CD34+  hematopoietic progenitor cells using the aryl hydrocarbon receptor inhibitor SR1, wherein the NK cells are advantageously produced rapidly in high yields of 80-92% and possess high levels of activating NK receptors and demonstrate efficient lysis of primary AML blasts at low NK/target ratios, and wherein the SR1 induces expression of transcription factors (including EOMES) involved in early NK cell differentiation and thereby facilitates the generation of high numbers of functional NK cells from said progenitor cells.  As the teachings of both of these said references are enunciated in detail above in this Office Action, they will not be repeated herein.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have incorporated the stem cell mobilizing agent taught by either of the references (resveratrol or SR1) for the generic stem cell mobilizing agent of the claims of ‘449, to have used the cytokines and the inoculation densities and culturing periods taught by the WO 2014/028453 A2 reference in the method of the claims of ‘449.  

One of ordinary skill in the art would have been motivated to do this in order to produce a cell population comprising NK cells, particularly because the generic claims of ‘449 are silent as to the initiating culture cell densities/ml, the identity of the stem cell mobilizing agent (except for claims 45-49, 53, 57, 62, and 67), the cell culture periods, adding the cytokines and TPO, but not present within an undefined component of the media, and not using a desulphated glycosaminoglycan in the first or second medium. In the instance of Roweven et al, one of ordinary skill in the art would have been motivated to do this in order to take advantage of the multiple superior qualities of SR1 as a stem cell mobilizing factor in the production of NK cells from CD34+ hematopoietic progenitor cells.

Although the claims of copending Application No. 17/309,449 do not recite the phenotype(s) recited in instant dependent claim 245, nor the full phenotype (CD11a+) of the cells as is recited at part “(c)” of instant claim 246, or the phenotype recited in instant claim 248 at part “1)”, the claims of ‘449 teach the same starting cell population, same method steps, and same ingredients. 

Although the WO 2014/028453 A2reference does not explicitly teach the complete phenotype recited in instant base claim 246 (i.e., it teaches CD56+, CD3-, but not also CD11a+), the art reference does teach the same method steps as recited in the instant claims. In addition, although the art reference does not explicitly teach that the NK cells produced in the method express perforin and eomes, the primary art reference does teach that NK cells express perforin that forms pores in the cell membrane of the target cells (e.g., at [0002]), and the art teaches the same ingredients and same method steps recited in the claims.  Therefore the claimed method appears to be the similar to the method of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claim 245 is also included in this rejection because the WO 2014/028453 A2 reference teaches that a percentage of NK cells at the end of the method that are CD94+ (mature NK cells)  and also teaches that in some embodiments the NK cells are CD16- (e.g., [00185] and [00311], respectively).

Claim 253 is also included in this rejection because although the WO 2014/028453 A2 reference teaches that any hematopoietic stem or progenitor cells may be used in the method and the art reference does not explicitly teach that the cells are mammalian or human, the art reference teaches that stem cells are obtained from human placenta (e.g., at 5.4.2) and incorporates by reference (at [00201]) US 7,045,148 which discloses isolating hematopoietic stem cells from mammals, including humans (e.g., claims and “other publications” section) and also US 7,468,276 which discloses human placental stem cells (e.g., claims).     

Claims 245, 246, 248 and 253-260 are directed to an invention not patentably distinct from claims 26, 27, 34, 37, 40, 45-49, 53, 57, 62, 67, 70, 71 and 85 of commonly assigned 17/309,449, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned17/309,449, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

24.  Claim 246 and 247 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 27, 34, 37, 40, 45-49, 53, 57, 62, 67, 70, 71 and 85 of copending Application No. 17/309,449 in  view of Azeredo et al (Clin. Exp. Biol.2005, 143: 345-356).  

Claims 26, 27, 34, 37, 40, 45-49, 53, 57, 62, 67, 70, 71 and 85 of copending Application No. 17/309,449 recite a method of producing a cell population comprising NK cells, wherein the method comprises the same steps and cytokine or generic stem cell mobilizing agent ingredients recited in the instant claims, including a multiplicity of species of stem cell mobilizing agents, species of hematopoietic stem or progenitor cells (i.e., CD34+ hematopoietic stem cells, placental cells), species of concentrations of cytokines used in the method) whereby in the instance of species, they anticipate the instant generic claims, and the NK cells produced by the claimed method.

The claims of ‘449 do not recite the limitations of instant claim 247, i.e., that the three stage method further comprises a fourth step of isolating CD11a+ cells.

Azeredo et al teach that CD56+CD11a+ are of interest because they are associated with mild dengue clinical manifestations and might indicate good prognosis of the disease.  Azeredo et al teach that CD11a (also known as LFA-1) is expressed characteristically on cells with the ability to migrate from the blood to inflamed tissues but also in cells that have cytotoxic function.  Azeredo et al teach an anti-CD11a mAb (see entire reference, especially abstract, para spanning pages 245-356, first full para on page 346, last para on page 346).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added  a fourth step to the three step method recited in the claims of 17/3-9,449, wherein the fourth step comprises isolating CD11a+ NK cells from the third population of cells.

One of ordinary skill in the art would have been motivated to do this in order to isolate and study NK cells associated with good prognosis in Dengue as they pertain to study of Dengue.
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 246 and 247 are directed to an invention not patentably distinct from claims 26, 27, 34, 37, 40, 45-49, 53, 57, 62, 67, 70, 71 and 85 of commonly assigned 17/309,449, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned17/309,449, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

25.  No claim is allowed.

26.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644